Dunn, J., Cartwright, C. J., and Scott, J., dissenting: ' Appellee’s hogs were consigned to the National Live Stock Commission Company' and upon their' arrival were delivered to the consignee. They were placed in pen No. 56, and the gate to the pen was locked by an employed of the Stock Yards Company. It was the duty of the consignee to feed and water the hogs, and there was no necessity for appellee to go to the pen for that purpose. The evidence shows that it was not unusual for the owners and shippers of stock to go to the pens and see to it that the stock was fed and watered. It may be conceded that ap-pellee had a right to go to pen No. 56 to look after his hogs, and that it was the duty of appellant to keep that pen and the approaches thereto in a reasonably safe condition for appellee’s use. There is no ground for saying it did not do so. Beyond this appellant was under no obligation to appellee' in regard to the construction of the hog house, or the manner of lighting the same, or the location of its light shafts. There was no obligation that the pens should be of the same size or the light shafts in the same position in relation to the pens. Appellant had a right to place a light shaft wherever it was required, or wherever, in appellant’s judgment, it was required. When it had furnished to ap-pellee’s consignee a safe pen, with safe means of approach and egress, it could not reasonably anticipate that anyone rightfully using the pen would, in darkness and in ignorance of his surroundings, climb out of the pen into an adjoining light shaft instead of leaving by the safe approach provided for the purpose. Though the appellee may have thought it more convenient to go to another part of the premises to turn the water into the trough for his hogs, yet appellant owed him no duty to keep the adjacent parts of the premises in condition to be walked on. If pen No. 56 and its approaches were in reasonably safe condition, there was no breach of any duty to appellee if an adjoining pen was in an unsafe condition to be used. Appellee did not exercise ordinary care for his own safety. While he had been at the stock yards a number of times before, he has no recollection of having ever been to pen No. 56 or No. 57. He had no knowledge of this part of the hog house. He had no right to assume that all the pens were alike in construction or dimensions. In fact, pen No. 57 was shorter than pen No. 56. It had been shortened by cutting off part of the east side. The greater part of the floor of the part so cut off had been cut out for the purpose of giving light to the adjacent premises. The appellee had never seen either of the pens before this change was made. The change, therefore, did not affect him. Without a' light, unable to see where he was going, he climbed over into what he supposed to be an adjoining pen. He was mistaken. It was not an adjoining pen, but a part of the premises used for an entirely different purpose. In darkness and in ignorance of his surroundings he proceeded with the same confidence as if in the light and in a familiar place. He climbed out of the pen set apart for his hogs, and, assuming that there was a pen on the other side of the fence, without looking or being able to see where he went, stepped into the opening. The accident happened because appellee went in the darkness, of his own accord, into a strange place without paying any heed to his steps or trying to ascertain where he was going. In our judgment it was error to refuse to instruct the jury to find for the defendant.